JAMES E. JOHNSON                     THE CITY OF NEW YORK                       ZACHARY KALMBACH
Corporation Counsel                                                           Assistant Corporation Counsel
                                  LAW DEPARTMENT                                      phone: (212) 356-2322
                                                                                         fax: (212) 356-3509
                                        100 CHURCH STREET                            zkalmbac@law.nyc.gov
                                        NEW YORK, N.Y. 10007



                                                               January 21, 2020

VIA ECF
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
                                                           MEMO ENDORSED
New York, New York 10007

        Re:      Christian Brown v. City of New York, et al.
                 19 Civ. 5347 (KPF)

Your Honor:

        I represent defendants the City of New York, Eric Simon Jr., and Sherma Dunbar in the
above-referenced action. Defendants write to respectfully request that the Court adjourn the
Initial Conference currently scheduled for January 30, 2020. This is defendants’ first such
request. Defendants have not sought plaintiff’s consent to this request as he is currently
incarcerated and proceeding pro se.

        By way of background, on January 7, 2020, the Court scheduled the Initial Conference
for January 30, 2020, at 10:00 a.m., and ordered defendants to arrange the conference call with
the facility at which plaintiff is incarcerated (ECF No. 27). Defendants immediately forwarded
the scheduling order to the Department of Correction (“DOC”). On January 17, 2020, DOC
informed the undersigned that plaintiff will not be available for the Initial Conference as
currently scheduled, as plaintiff is scheduled to appear at the Bronx Supreme Court on that date.

       Accordingly, defendants respectfully request that the Court adjourn the Initial Conference
to a later date convenient for the Court. For the Court’s convenience, the undersigned is
available February 12 and 19-24, 2020, and March 6-20, 2020.

       Additionally, defendants write to inform that Court that plaintiff is currently incarcerated
at the Otis Bantum Correctional Center. Accordingly, should the Court adjourn the Initial
Conference, defendants respectfully request that the Court’s scheduling order reflect plaintiff’s
new address.
           Defendants thank the Court for its consideration in this matter.

                                                                Respectfully submitted,

                                                                /s/ Zachary Kalmbach
                                                                Zachary Kalmbach
                                                                Assistant Corporation Counsel
                                                                Special Federal Litigation Division


     cc:   VIA Regular Mail
           Christian Brown
           Plaintiff pro se
           B&C 8951700706
           Otis Bantum Correctional Center
           16-00 Hazen Street
           East Elmhurst, New York 11370

Application GRANTED. The initial pretrial conference in this matter is
hereby ADJOURNED to March 10, 2020, at 10:00 a.m. It is furthered ORDERED
that at the appointed date and time, the Warden or other official in charge
of the Otis Bantum Correctional Center produce prisoner Christian Brown,
NYSID: 01597816Y, B&C No. 89510700706, at a suitable location within the
Otis Bantum Correctional Center equipped with a telephone, for the purpose
of participating by telephone in the conference with the Court and defense
counsel in the above referenced matter. If this time and date presents an
inconvenience, the Warden or the Warden's designee should promptly inform
Chambers by calling (202) 805-0290.

Counsel for defendants must (i) transmit this Order to the Warden forthwith;
(ii) contact the Otis Bantum Correctional Center fortwith to arrange the
call and to determine the telephone number at which pro se plaintiff will
be reachable at the above time and date; and (iii) telephone the Court with
the pro se plaintiff on the line at the time and date of the conference,
using the information provided in the Court's prior scheduling order.

Lastly, the Clerk of Court is directed to update the docket to reflect
Plaintiff's new address at Otis Bantum Correctional Center.

Dated:     January 21, 2020
                                                        A copy of this Order was mailed by Chambers to:
           New York, New York
                                                         Christian Brown
SO ORDERED.
                                                         B&C 8951700706
                                                         Otis Bantum Correctional Center
                                                         16-00 Hazen Street
                                                         East Elmhurst, New York 11370

HON. KATHERINE POLK FAILLA                          2
UNITED STATES DISTRICT JUDGE
